Citation Nr: 0838923	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection chronic obstructive 
pulmonary disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel





REMAND

The veteran had active military service from November 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

When the veteran perfected his appeal of this issue he 
indicated that he desired both a local hearing at the RO 
before a RO hearing officer, and a Board hearing at the RO 
before a member of the Board.  The veteran was notified by 
correspondence dated in October 2007 that he was scheduled 
for a hearing at the RO before a RO decision review officer 
on December 18, 2007.  The veteran failed to report for the 
hearing and, in a letter dated December 19, 2007, requested 
that the RO hearing be cancelled.  The case file was 
thereafter certified to the Board without the veteran having 
been afforded the Board hearing he requested.  (The RO noted 
on its Certification of Appeal that the local hearing had 
been cancelled, but that the veteran's request for a Board 
hearing remained outstanding.)  The Board must therefore 
remand in order to afford the veteran the Board hearing he 
requested.  See 38 C.F.R. § 20.700(a) (2008).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

